

115 S1235 IS: Smarter Approach to Nuclear Expenditures Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1235IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Markey (for himself, Mr. Sanders, Mr. Franken, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reduce the number of nuclear-armed submarines operated by the Navy, to prohibit the development
			 of a new long-range penetrating bomber aircraft, to prohibit the
			 procurement of new intercontinental ballistic missiles, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Smarter Approach to Nuclear Expenditures Act. 2.FindingsCongress finds the following:
 (1)The Berlin Wall fell in 1989, the Soviet Union no longer exists, and the Cold War is over. The nature of threats to the national security and military interests of the United States has changed. However, the United States continues to maintain an excessively large and costly arsenal of nuclear weapons and delivery systems that are a holdover from the Cold War.
 (2)The current nuclear arsenal of the United States includes approximately 4,000 total nuclear warheads in its military stockpile, of which approximately 1,750 are deployed with five delivery components: land-based intercontinental ballistic missiles, submarine-launched ballistic missiles, long-range strategic bomber aircraft armed with nuclear gravity bombs, long-range strategic bomber aircraft armed with nuclear-armed air-launched cruise missiles, and short-range fighter aircraft that can deliver nuclear gravity bombs. The strategic bomber fleet of the United States comprises 89 B–52 and 20 B–2 aircraft, of which 60 are believed to contribute to the nuclear mission. The United States maintains approximately 400 intercontinental ballistic missiles. The United States also maintains 14 Ohio-class submarines, up to 12 of which are deployed at sea. Each of those submarines is armed with approximately 80 independently targetable nuclear warheads.
 (3)The maintenance of this force comes at significant cost. Between fiscal years 2017 and 2026, the United States will spend approximately $400,000,000 to maintain and recapitalize its nuclear force, according to a February 2017 report from the Congressional Budget Office. Over 30 years, spending on nuclear forces could exceed $1,000,000,000,000.
 (4)Numerous United States Government officials have warned of the affordability problem posed by the current nuclear weapons sustainment plans, cautioning that those plans cannot be executed in the absence of significant long-term increases to defense spending or cuts to other military priorities. For example, Brian McKeon, former Principal Deputy Under Secretary of Defense stated in October 2015, We’re looking at that big bow wave [in nuclear weapons spending] and wondering how the heck we’re going to pay for it, and probably thanking our lucky stars we won’t be here to answer the question..
 (5)An April 2017 Government Accountability Office report found that there is a significant mismatch between the 25-year plan of the Department of Energy to refurbish the Nation’s nuclear warheads and supporting infrastructure, and the Department’s budget estimates. The report also found that key warhead life extension programs are likely underfunded.
 (6)According to the Congressional Budget Office's 2017 long-term budget outlook report, discretionary spending, including national defense spending, is likely to continue to be constrained even after the expiration of sequestration under part C of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.), as amended by the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240), as a result of an aging population, rising health care costs, and the rising interest on the national debt.
 (7)A substantial decrease in spending on the nuclear arsenal of the United States is prudent for both the budget and national security. The current plans to sustain the United States nuclear arsenal assume that the United States will maintain a nuclear arsenal like the one it has now for decades to come. However, the Department of Defense’s June 2013 nuclear policy guidance entitled, Report on Nuclear Employment Strategy of the United States found that force levels under the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011 (commonly known as the New START Treaty), are more than adequate for what the United States needs to fulfill its national security objectives and can be reduced by up to one-third below levels under the New START Treaty to 1,000 to 1,100 warheads.
 (8)A December 2016 Congressional Budget Office report showed that at least 10 percent of the projected costs of nuclear forces over the next decade can be saved by trimming back the current plans, while still maintaining a triad of delivery systems. Even larger savings would accrue over the subsequent decade.
 (9)Even without additional reductions below the New START Treaty limit of 1,550 deployed strategic warheads, the United States can save tens of billions of dollars by deploying those warheads more efficiently on delivery systems and by deferring production of new delivery systems until they are needed.
 (10)As it undertakes its Nuclear Posture Review in 2017, President Donald Trump must seriously examine options to reshape and rescale the plans and adequately fund a smaller number of projects that would still leave the United States with a capable and credible deterrent.
			3.Reductions in nuclear forces
 (a)Reduction of nuclear-Armed submarinesNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense may be obligated or expended for procuring more than eight Columbia-class submarines.
 (b)Reduction of intercontinental ballistic missilesNotwithstanding section 1667 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) or any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense may be obligated or expended to maintain more than 150 deployed intercontinental ballistic missiles.
 (c)Reduction of deployed strategic warheadsNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended to maintain more than 1,000 deployed strategic warheads, as counted under the New START Treaty (as defined in section 495(e) of title 10, United States Code).
 (d)Prohibition on new long-Range penetrating bomber aircraftNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2017 through 2024 for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or the procurement of the B–21 long-range penetrating bomber aircraft.
 (e)Prohibition on F–35 nuclear missionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be used to make the F–35 Joint Strike Fighter aircraft capable of carrying nuclear weapons.
 (f)Reduction in the B61 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may obligated or expended for extending the life of tactical versions of the B61 gravity bomb.
 (g)Prohibition on new air-Launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or the procurement of a new air-launched cruise missile or for the W80 warhead life extension program.
 (h)Prohibition on new intercontinental ballistic missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or the procurement of the ground-based strategic deterrent or any new intercontinental ballistic missile.
 (i)Termination of IW–1 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the IW–1 life extension program.
 (j)Termination of Mixed Oxide Fuel Fabrication Facility ProjectNotwithstanding section 3116 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) or any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Mixed Oxide Fuel Fabrication Facility project at the Savannah River Site, Aiken, South Carolina.
 (k)Termination of Uranium Processing FacilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Uranium Processing Facility located at the Y–12 National Security Complex, Oak Ridge, Tennessee.
			4.Reports required
 (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3.
 (b)Annual reportNot later than March 1, 2018, and annually thereafter, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3, including any updates to previously submitted reports.
 (c)Annual nuclear weapons accountingNot later than September 30, 2017, and annually thereafter, the President shall transmit to the appropriate committees of Congress a report containing a comprehensive accounting by the Director of the Office of Management and Budget of the amounts obligated and expended by the Federal Government for each nuclear weapon and related nuclear program during—
 (1)the fiscal year covered by the report; and (2)the life cycle of such weapon or program.
 (d)Cost estimate reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the estimated cost savings that result from carrying out section 3.
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Natural Resources of the House of Representatives.